Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 2/14/2022 in which Claims 1-14, 16-20 are pending and Claim 15 is canceled.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.
Response to Arguments
3.	Applicant’s arguments, see pages 8-12, filed 9/6/22, with respect to the rejection(s) of claim(s) 1 under Jang and Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hong et al (“Hong”).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-3, 6, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0267022 to Hong et al (“Hong”) in view of Korean Patent Publication 2020-0007283 to Kim et al (“Kim”) (relied upon English Translation).
As to Claim 1, Hong teaches a display driving device comprising: first and second data wires configured to connect outputs of a transmitter of a timing controller and inputs of a receiver of a source driver (a transmitter transmits data in the form of a differential voltage through a pair of differential transmission lines, and a receiver receives data in the form of a voltage, see ¶ 0004);
first and second terminating resistors configured to connect the first and second data wires (a single I-V converter including a first resistor which is connected at one end thereof to a node to which the true line reception current is supplied, a second resistor which is connected at one end thereof to a node to which the bar line reception current is supplied, a current source which is commonly connected to the other ends of the first resistor and the second resistor, see ¶ 0016; Figure 7 illustrates resistors R3 and R4 connected to the pair of differential transmission lines);
supply the common voltage to a node between the first and second terminating resistors (The receiver can further include a common voltage generator 800...In the common voltage generator 800, a first terminal is connected to the current source Is, a second terminal is connected to a connection node of the true line current mirror 500 and the first resistor R1 so as to be connected to the non-inverting terminal of the differential amplifier 900, and a third terminal is connected to a connection node of the bar line current mirror 600 and the second resistor R2 so as to be connected to the inverting terminal of the differential amplifier 900, see ¶ 0055; Figure 7 illustrates the common voltage generator is supplied between resistors R3 and R4).  
Hong fails to disclose a noise reduction circuit configured to detect a lock fail in response to a clock signal, generate a common voltage when detecting the lock fail.
Kim teaches a noise reduction circuit configured to detect a lock fail in response to a clock signal, generate a common voltage when detecting the lock fail (The monitoring unit 410 [noise reduction circuit] monitors the lock signal EPI_LOCK input through the feedback signal wiring to determine whether EPI data is normally being received by the source drive ICs SIC#1 to SIC#6, see ¶ 0039; timing controller TCON monitors the lock signal EPI_LOCK input through the feedback signal line to determine whether the lock signal EPI_LOCK is inverted to be toggled. In a normal operation state, when the source drive ICs SIC#1 to SIC#6 are stably operated, the lock signal EPI_LOCK maintains a logic high level (or a logic low level); on the other hand, when noise is introduced from the outside, the lock signal EPI_LOCK may be inverted and input in a toggle state [lock fail in response to a clock signal] in which a logic high and a logic low are repeated. The timing controller TCON activates the boosting mode when the lock signal EPI_LOCK input through the feedback signal wire is detected as a toggle. In the boosting mode, the differential output voltage VOD [common voltage] of the EPI data signal output to the data line pair is adjusted upward, see ¶ 0033-0034).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong with Kim to teach a noise reduction circuit configured to detect a lock fail in response to a clock signal, generate a common voltage when detecting the lock fail. The suggestion/motivation would have been in order to remove external noise (see ¶ 0036).
As to Claim 2, Hong and Kim depending from Claim 1, Hong teaches a common voltage generator configured to provide the common voltage to the node between the first and second terminating resistors (The receiver can further include a common voltage generator 800...In the common voltage generator 800, a first terminal is connected to the current source Is, a second terminal is connected to a connection node of the true line current mirror 500 and the first resistor R1 so as to be connected to the non-inverting terminal of the differential amplifier 900, and a third terminal is connected to a connection node of the bar line current mirror 600 and the second resistor R2 so as to be connected to the inverting terminal of the differential amplifier 900, see ¶ 0055; Figure 7 illustrates the common voltage generator is supplied between resistors R3 and R4);
Kim teaches wherein the noise reduction circuit comprises: a lock fail detector configured to receive a lock signal corresponding to the clock signal, detect the lock fail in response to the lock signal, and output an enable signal when detecting the lock fail (The monitoring unit 410 [noise reduction circuit] monitors the lock signal EPI_LOCK input through the feedback signal wiring to determine whether EPI data is normally being received by the source drive ICs SIC#1 to SIC#6, see ¶ 0039; timing controller TCON monitors the lock signal EPI_LOCK input through the feedback signal line to determine whether the lock signal EPI_LOCK is inverted to be toggled. In a normal operation state, when the source drive ICs SIC#1 to SIC#6 are stably operated, the lock signal EPI_LOCK maintains a logic high level (or a logic low level); on the other hand, when noise is introduced from the outside, the lock signal EPI_LOCK may be inverted and input in a toggle state [lock fail in response to a clock signal] in which a logic high and a logic low are repeated. The timing controller TCON activates the boosting mode when the lock signal EPI_LOCK input through the feedback signal wire is detected as a toggle [enable signal when detecting the lock fail]. In the boosting mode, the differential output voltage VOD [common voltage] of the EPI data signal output to the data line pair is adjusted upward, see ¶ 0033-0034); and 	
a common voltage generator configured to generate the common voltage in response to the enable signal (The timing controller TCON activates the boosting mode when the lock signal EPI_LOCK input through the feedback signal wire is detected as a toggle [enable signal when detecting the lock fail]. In the boosting mode, the differential output voltage VOD [common voltage] of the EPI data signal output to the data line pair is adjusted upward…the output level of the EPI data signal is increased to overcome external noise, see ¶ 0033-0034).  
As to Claim 3, Hong and Kim depending from Claim 2, Hong teaches providing common voltage to the node between the first and second terminating resistors (The receiver can further include a common voltage generator 800...In the common voltage generator 800, a first terminal is connected to the current source Is, a second terminal is connected to a connection node of the true line current mirror 500 and the first resistor R1 so as to be connected to the non-inverting terminal of the differential amplifier 900, and a third terminal is connected to a connection node of the bar line current mirror 600 and the second resistor R2 so as to be connected to the inverting terminal of the differential amplifier 900, see ¶ 0055; Figure 7 illustrates the common voltage generator is supplied between resistors R3 and R4);
Kim teaches wherein the common voltage generator is disabled when a given time elapses after providing the common voltage to the node (The monitoring unit 410 [noise reduction circuit] monitors the lock signal EPI_LOCK input through the feedback signal wiring to determine whether EPI data is normally being received by the source drive ICs SIC#1 to SIC#6, see ¶ 0039; When the lock signal (EPI_LOCK) does not toggle for a preset time after activating the boosting mode. By disabling the boosting mode, the differential output voltage (VOD) of the EPI data signal can be set to the normal output (Normal_VOD), see ¶ 0057).
As to Claim 6, Hong and Kim depending from Claim 1, Kim teaches wherein the common voltage has a fixed level (differential output voltage VOD may be set to a maximum value MAX of the system specification, see ¶ 0040).
As to Claim 7, Hong teaches a display device comprising: first and second data wires configured to connect outputs of a transmitter of a timing controller and inputs of a receiver of a source driver (a transmitter transmits data in the form of a differential voltage through a pair of differential transmission lines, and a receiver receives data in the form of a voltage, see ¶ 0004);
first and second terminating resistors configured to connect the first and second data wires (a single I-V converter including a first resistor which is connected at one end thereof to a node to which the true line reception current is supplied, a second resistor which is connected at one end thereof to a node to which the bar line reception current is supplied, a current source which is commonly connected to the other ends of the first resistor and the second resistor, see ¶ 0016; Figure 7 illustrates resistors R3 and R4 connected to the pair of differential transmission lines);
supply the common voltage to a node between the first and second terminating resistors (The receiver can further include a common voltage generator 800...In the common voltage generator 800, a first terminal is connected to the current source Is, a second terminal is connected to a connection node of the true line current mirror 500 and the first resistor R1 so as to be connected to the non-inverting terminal of the differential amplifier 900, and a third terminal is connected to a connection node of the bar line current mirror 600 and the second resistor R2 so as to be connected to the inverting terminal of the differential amplifier 900, see ¶ 0055; Figure 7 illustrates the common voltage generator is supplied between resistors R3 and R4).  
Hong fails to disclose a noise reduction circuit configured to detect a lock fail in response to a clock signal, determine whether the detected lock fail satisfies a preset condition, generate a common voltage when the detected lock fail satisfies the preset condition.
Kim teaches a noise reduction circuit configured to detect a lock fail in response to a clock signal, determine whether the detected lock fail satisfies a preset condition, generate a common voltage when the detected lock fail satisfies the preset condition (The monitoring unit 410 [noise reduction circuit] monitors the lock signal EPI_LOCK input through the feedback signal wiring to determine whether EPI data is normally being received by the source drive ICs SIC#1 to SIC#6, see ¶ 0039; timing controller TCON monitors the lock signal EPI_LOCK input through the feedback signal line to determine whether the lock signal EPI_LOCK is inverted to be toggled. In a normal operation state, when the source drive ICs SIC#1 to SIC#6 are stably operated, the lock signal EPI_LOCK maintains a logic high level (or a logic low level); on the other hand, when noise is introduced from the outside, the lock signal EPI_LOCK may be inverted and input in a toggle state [lock fail in response to a clock signal] in which a logic high and a logic low are repeated. The timing controller TCON activates the boosting mode when the lock signal EPI_LOCK input through the feedback signal wire is detected as a toggle. In the boosting mode, the differential output voltage VOD [common voltage] of the EPI data signal output to the data line pair is adjusted upward, see ¶ 0033-0034).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong with Kim to teach a noise reduction circuit configured to detect a lock fail in response to a clock signal, generate a common voltage when detecting the lock fail. The suggestion/motivation would have been in order to remove external noise (see ¶ 0036).
As to Claim 13, Hong and Kim depending from Claim 7, Kim teaches wherein the common voltage has a fixed level (differential output voltage VOD may be set to a maximum value MAX of the system specification, see ¶ 0040).
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0267022 to Hong et al (“Hong”) in view of Korean Patent Publication 2020-0007283 to Kim et al (“Kim”) (relied upon English Translation) in further view of U.S. Patent Publication 2017/0229088 to Wang et al (“Wang”).
As to Claim 4, depending from Claim 1, Jang and Kim do not expressly disclose wherein the first and second terminating resistors have resistance values identical with resistance values of the first and second data wires, respectively. Wang teaches wherein the first and second terminating resistors have resistance values identical with resistance values of the first and second data wires, respectively (the first transmission route includes a first resistor and a first transmission route, the second transmission route includes a second resistor and a second transmission route, resistance values of the first transmission route and the second transmission route are the same, see ¶ 0007).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jang and Kim with Wang to teach wherein the first and second terminating resistors have resistance values identical with resistance values of the first and second data wires, respectively. The suggestion/motivation would have been in order to avoid uneven brightness in different lines of the liquid crystal display (see ¶ 0005).
10.	Claim 5, 8-12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0267022 to Hong et al (“Hong”) in view of Korean Patent Publication 2020-0007283 to Kim et al (“Kim”) (relied upon English Translation) in further view of U.S. Patent Publication 2010/0045655 to Jang.
As to Claim 5, Hong and Kim depending from Claim 1, Hong and Kim do not expressly disclose wherein the first and second terminating resistors are disposed between a termination of the first data wire and a termination of the second data wire and are connected in series. Jang teaches wherein the first and second terminating resistors are disposed between a termination of the first data wire and a termination of the second data wire and are connected in series (Figure 4 illustrates the resistors R1 and R2 between transmission lines 90 and 92 and are connected in series).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Kim with Jang to teach wherein the first and second terminating resistors are disposed between a termination of the first data wire and a termination of the second data wire and are connected in series. The suggestion/motivation would have been in order for one end of each of the first and second termination resistors to be connected respectively between the data driver and terminations of first and second transmission signal lines (see Abstract).
As to Claim 8, Hong and Kim depending from Claim 7, Kim teaches wherein the noise reduction circuit generates the common voltage when the lock fail is detected by a reference number or more (The monitoring unit 410 [noise reduction circuit] monitors the lock signal EPI_LOCK input through the feedback signal wiring to determine whether EPI data is normally being received by the source drive ICs SIC#1 to SIC#6, see ¶ 0039; timing controller TCON monitors the lock signal EPI_LOCK input through the feedback signal line to determine whether the lock signal EPI_LOCK is inverted to be toggled. In a normal operation state, when the source drive ICs SIC#1 to SIC#6 are stably operated, the lock signal EPI_LOCK maintains a logic high level (or a logic low level); on the other hand, when noise is introduced from the outside, the lock signal EPI_LOCK may be inverted and input in a toggle state [lock fail in response to a clock signal] in which a logic high and a logic low are repeated. The timing controller TCON activates the boosting mode when the lock signal EPI_LOCK input through the feedback signal wire is detected as a toggle. In the boosting mode, the differential output voltage VOD [common voltage] of the EPI data signal output to the data line pair is adjusted upward, see ¶ 0033-0034; The VOD control boosts when the lock signal EPI_LOCK toggles over a specific value [reference number], or when the lock signal EPI_LOCK maintains a logic low for a specific time or longer, or both conditions are satisfied. mod can be activated., see ¶ 0071).  
Hong and Kim do not expressly disclose noise reduction circuit supplies the common voltage to the node between the first and second 17terminating resistors.
Jang teaches noise reduction circuit supplies the common voltage to the node between the first and second 17terminating resistors (the transmitting end 70 must function to maintain a common-mode voltage to allow the transmission signal lines 90 and 92 to be driven symmetrically on the basis of the common-mode voltage, see ¶ 0014; Figure 4 illustrates the common-mode voltage is supplied at a node between resistors R1 and R2). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Kim with Jang to teach noise reduction circuit supplies the common voltage to the node between the first and second 17terminating resistors. The suggestion/motivation would have been in order for one end of each of the first and second termination resistors to be connected respectively between the data driver and terminations of first and second transmission signal lines (see Abstract).
As to Claim 9, depending from Claim 7, Kim teaches wherein the noise reduction circuit generates the common voltage when the lock fail is maintained for a reference time or more after the lock fail is detected (The monitoring unit 410 [noise reduction circuit] monitors the lock signal EPI_LOCK input through the feedback signal wiring to determine whether EPI data is normally being received by the source drive ICs SIC#1 to SIC#6, see ¶ 0039; timing controller TCON monitors the lock signal EPI_LOCK input through the feedback signal line to determine whether the lock signal EPI_LOCK is inverted to be toggled. In a normal operation state, when the source drive ICs SIC#1 to SIC#6 are stably operated, the lock signal EPI_LOCK maintains a logic high level (or a logic low level); on the other hand, when noise is introduced from the outside, the lock signal EPI_LOCK may be inverted and input in a toggle state [lock fail in response to a clock signal] in which a logic high and a logic low are repeated. The timing controller TCON activates the boosting mode when the lock signal EPI_LOCK input through the feedback signal wire is detected as a toggle. In the boosting mode, the differential output voltage VOD [common voltage] of the EPI data signal output to the data line pair is adjusted upward, see ¶ 0033-0034; The VOD control may determine whether to activate the boosting mode by monitoring the lock signal EPI_LOCK fed back from the source drive IC SIC. The VOD control boosts when the lock signal EPI_LOCK toggles over a specific value, or when the lock signal EPI_LOCK maintains a logic low for a specific time or longer, or both conditions are satisfied. mod can be activated, see ¶ 0071).  
Hong and Kim do not expressly disclose noise reduction circuit supplies the common voltage to the node between the first and second 17terminating resistors.
Jang teaches noise reduction circuit supplies the common voltage to the node between the first and second 17terminating resistors (the transmitting end 70 must function to maintain a common-mode voltage to allow the transmission signal lines 90 and 92 to be driven symmetrically on the basis of the common-mode voltage, see ¶ 0014; Figure 4 illustrates the common-mode voltage is supplied at a node between resistors R1 and R2). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Kim with Jang to teach noise reduction circuit supplies the common voltage to the node between the first and second 17terminating resistors. The suggestion/motivation would have been in order for one end of each of the first and second termination resistors to be connected respectively between the data driver and terminations of first and second transmission signal lines (see Abstract).
As to Claim 10, depending from Claim 7, Kim teaches wherein the noise reduction circuit comprises: a lock fail detector configured to receive a lock signal corresponding to the clock signal, detect the lock fail in response to the lock signal, and output a first enable signal when detecting the lock fail (The monitoring unit 410 [noise reduction circuit] monitors the lock signal EPI_LOCK input through the feedback signal wiring to determine whether EPI data is normally being received by the source drive ICs SIC#1 to SIC#6, see ¶ 0039; timing controller TCON monitors the lock signal EPI_LOCK input through the feedback signal line to determine whether the lock signal EPI_LOCK is inverted to be toggled. In a normal operation state, when the source drive ICs SIC#1 to SIC#6 are stably operated, the lock signal EPI_LOCK maintains a logic high level (or a logic low level); on the other hand, when noise is introduced from the outside, the lock signal EPI_LOCK may be inverted and input in a toggle state [lock fail in response to a clock signal] in which a logic high and a logic low are repeated. The timing controller TCON activates the boosting mode when the lock signal EPI_LOCK input through the feedback signal wire is detected as a toggle. In the boosting mode, the differential output voltage VOD [common voltage] of the EPI data signal output to the data line pair is adjusted upward, see ¶ 0033-0034); 
a control logic circuit configured to output a second enable signal in response to the first enable signal when the lock fail is detected by a reference number or more; and a common voltage generator configured to generate the common voltage in response to the second enable signal (The VOD control may determine whether to activate the boosting mode by monitoring the lock signal EPI_LOCK fed back from the source drive IC SIC. The VOD control boosts when the lock signal EPI_LOCK toggles over a specific value, or when the lock signal EPI_LOCK maintains a logic low for a specific time or longer, or both conditions are satisfied. mod can be activated., see ¶ 0071). 
Hong and Kim do not expressly disclose common voltage generator configured to provide the common voltage to the node between the first and second 17terminating resistors.
Jang teaches common voltage generator configured to provide the common voltage to the node between the first and second 17terminating resistors (the transmitting end 70 must function to maintain a common-mode voltage to allow the transmission signal lines 90 and 92 to be driven symmetrically on the basis of the common-mode voltage, see ¶ 0014; Figure 4 illustrates the common-mode voltage is supplied at a node between resistors R1 and R2). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Kim with Jang to teach common voltage generator configured to provide the common voltage to the node between the first and second 17terminating resistors. The suggestion/motivation would have been in order for one end of each of the first and second termination resistors to be connected respectively between the data driver and terminations of first and second transmission signal lines (see Abstract).
As to Claim 11, Hong and Kim depending from Claim 7, Kim teaches wherein the noise reduction circuit comprises: a lock fail detector configured to receive a lock signal corresponding to the clock signal, detect the lock fail in response to the lock signal, and output a first enable signal when detecting the lock fail (The monitoring unit 410 [noise reduction circuit] monitors the lock signal EPI_LOCK input through the feedback signal wiring to determine whether EPI data is normally being received by the source drive ICs SIC#1 to SIC#6, see ¶ 0039; timing controller TCON monitors the lock signal EPI_LOCK input through the feedback signal line to determine whether the lock signal EPI_LOCK is inverted to be toggled. In a normal operation state, when the source drive ICs SIC#1 to SIC#6 are stably operated, the lock signal EPI_LOCK maintains a logic high level (or a logic low level); on the other hand, when noise is introduced from the outside, the lock signal EPI_LOCK may be inverted and input in a toggle state [lock fail in response to a clock signal] in which a logic high and a logic low are repeated. The timing controller TCON activates the boosting mode when the lock signal EPI_LOCK input through the feedback signal wire is detected as a toggle. In the boosting mode, the differential output voltage VOD [common voltage] of the EPI data signal output to the data line pair is adjusted upward, see ¶ 0033-0034); 
a control logic circuit configured to output a second enable signal in response to the first enable signal when the lock fail is maintained for a reference time or more; and a common voltage generator configured to generate the common voltage in response to the second enable signal (The VOD control may determine whether to activate the boosting mode by monitoring the lock signal EPI_LOCK fed back from the source drive IC SIC. The VOD control boosts when the lock signal EPI_LOCK toggles over a specific value, or when the lock signal EPI_LOCK maintains a logic low for a specific time or longer, or both conditions are satisfied. mod can be activated., see ¶ 0071). 
Hong and Kim do not expressly disclose a common voltage generator configured to provide the common voltage to the node between the first and second terminating resistors.
Jang teaches a common voltage generator configured to provide the common voltage to the node between the first and second terminating resistors (the transmitting end 70 must function to maintain a common-mode voltage to allow the transmission signal lines 90 and 92 to be driven symmetrically on the basis of the common-mode voltage, see ¶ 0014; Figure 4 illustrates the common-mode voltage is supplied at a node between resistors R1 and R2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Kim with Jang to teach common voltage generator configured to provide the common voltage to the node between the first and second 17terminating resistors. The suggestion/motivation would have been in order for one end of each of the first and second termination resistors to be connected respectively between the data driver and terminations of first and second transmission signal lines (see Abstract).
As to Claim 12, Hong, Kim and Jang depending from Claim 11, Kim teaches wherein the common voltage generator is disabled when a given time elapses after providing the common voltage to the node (The monitoring unit 410 [noise reduction circuit] monitors the lock signal EPI_LOCK input through the feedback signal wiring to determine whether EPI data is normally being received by the source drive ICs SIC#1 to SIC#6, see ¶ 0039; When the lock signal (EPI_LOCK) does not toggle for a preset time after activating the boosting mode. By disabling the boosting mode, the differential output voltage (VOD) of the EPI data signal can be set to the normal output (Normal_VOD), see ¶ 0057).
Jang teaches providing common voltage to the node between the first and second terminating resistors (the transmitting end 70 must function to maintain a common-mode voltage to allow the transmission signal lines 90 and 92 to be driven symmetrically on the basis of the common-mode voltage, see ¶ 0014; Figure 4 illustrates the common-mode voltage is supplied at a node between resistors R1 and R2);
10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0267022 to Hong et al (“Hong”) in view of U.S. Patent 9,136,801 to Yamamoto et al (“Yamamoto”).
As to Claim 14, Hong teaches first and second data wires configured to connect outputs of a transmitter of a timing controller and inputs of a receiver of a source driver (a transmitter transmits data in the form of a differential voltage through a pair of differential transmission lines, and a receiver receives data in the form of a voltage, see ¶ 0004);
first and second terminating resistors configured to connect the first and second data wires (a single I-V converter including a first resistor which is connected at one end thereof to a node to which the true line reception current is supplied, a second resistor which is connected at one end thereof to a node to which the bar line reception current is supplied, a current source which is commonly connected to the other ends of the first resistor and the second resistor, see ¶ 0016; Figure 7 illustrates resistors R3 and R4 connected to the pair of differential transmission lines);
a voltage source configured to have one end connected to a node between the first and second terminating resistors (The receiver can further include a common voltage generator 800... In the common voltage generator 800, a first terminal is connected to the current source Is, a second terminal is connected to a connection node of the true line current mirror 500 and the first resistor R1 so as to be connected to the non-inverting terminal of the differential amplifier 900, and a third terminal is connected to a connection node of the bar line current mirror 600 and the second resistor R2 so as to be connected to the inverting terminal of the differential amplifier 900, see ¶ 0055; Figure 7 illustrates the common voltage generator is supplied between resistors R3 and R4).  
Hong does not expressly disclose wherein the voltage source comprises a capacitor.
Yamamoto teaches wherein the voltage source comprises a capacitor (The differential receiver 200 may be formed, for example, by a hysteresis comparator and a complementary MOS (CMOS) push-pull circuit. The hysteresis comparator receives a differential pulse signal and outputs a comparison result between the two signal voltages of the differential pulse signal... Each of the parallel termination circuits 201 and 202 includes an impedance element (e.g., resistive element). The parallel termination circuits 201 and 202 are connected in parallel to two lines of the differential transmission line 41...the impedance elements of the parallel termination circuits 201 and 202 are connected to a circuit ground through a bypass capacitor C1 in order to eliminate the common-mode noise, see Col. 5, lines 5-11, 21-24, 29-32; Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong with Yamamoto to teach wherein the voltage source comprises capacitor. The suggestion/motivation would have been in order to eliminate common-mode noise (see Col. 5, line 32).
11.	Claims 16-17, 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0267022 to Hong et al (“Hong”) in view of U.S. Patent 9,136,801 to Yamamoto et al (“Yamamoto”) in further view of U.S. Patent Publication 2021/0201757 to Kim et al (“Kim”).
As to Claim 16, Hong and Yamamoto depending from Claim 14, Hong and Yamamoto does not expressly disclose the capacitor has the other end connected to a terminal to which an external voltage is applied. Kim teaches the capacitor has the other end connected to a terminal to which an external voltage is applied (antenna unit is designed to output the AC electrical signal, see ¶ 0017; an impedance matching unit 220 to convert a detected electromagnetic wave signal into an electric signal, see ¶ 0091; Figure 14 illustrates the antenna unit 210 is connected to impedance matching unit 220).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Yamamoto with Kim to teach the capacitor has the other end connected to a terminal to which an external voltage is applied. The suggestion/motivation would have been in order to prevent screen defects (see ¶ 0006).
As to Claim 17, Hong, Yamamoto and Kim depending from Claim 16, Kim teaches wherein the external voltage has a fixed level (the output condition of the antenna unit 210 refers to a voltage value range of an AC electric signal output by the antenna unit 210. For example, the output condition of the antenna unit 210 may refer to a case in which the output AC electric signal is less than 0.3 V, see ¶ 0097).  
As to Claim 20, Hong and Yamamoto depending from Claim 14, Hong and Yamamoto do not expressly disclose wherein the capacitor has the other end connected to a terminal to which a ground voltage is applied. Kim teaches wherein the capacitor has the other end connected to a terminal to which a ground voltage is applied (Figure 14 illustrates capacitors C1, C3 each have an end connected to ground).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Yamamoto with Kim to teach wherein the capacitor has the other end connected to a terminal to which a ground voltage is applied. The suggestion/motivation would have been in order to prevent screen defects (see ¶ 0006).
12.	Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0267022 to Hong et al (“Hong”) in view of U.S. Patent 9,136,801 to Yamamoto et al (“Yamamoto”) in further view of U.S. Patent Publication 2021/0201757 to Kim et al (“Kim”) and in further view of Korean Patent Publication 2020-0007283 to Kim et al (“Kim 2”) (relied upon English Translation).
As to Claim 18, Hong, Yamamoto and Kim depending from Claim 14, Hong and Yamamoto do not expressly disclose wherein the capacitor has the other end connected to a terminal to which a common voltage is applied. Kim teaches wherein the capacitor has the other end connected to a terminal to which a common voltage is applied (an overvoltage may be applied to the detection signal output unit 300 due to a DC electric signal output through the converting circuit, see ¶ 0121. Figure 17 illustrates the capacitors C6, C8 receive the DC electric signal), 
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Yamamoto with Kim to teach wherein the capacitor has the other end connected to a terminal to which a common voltage is applied. The suggestion/motivation would have been in order to prevent screen defects (see ¶ 0006).
Hong, Yamamoto and Kim do not expressly disclose the common voltage has a fixed level.
Kim 2 teaches the common voltage has a fixed level (differential output voltage VOD may be set to a maximum value MAX of the system specification, see ¶ 0040).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong, Yamamoto and Kim with Kim 2 to teach the common voltage has a fixed level. The suggestion/motivation would have been in order to remove external noise (see ¶ 0036).
As to Claim 19, Hong, Yamamoto, Kim and Kim 2 depending from Claim 18, Hong teaches a common voltage generator configured to generate the common voltage and provide the common voltage to the terminal to which the common voltage is applied (The receiver can further include a common voltage generator 800...In the common voltage generator 800, a first terminal is connected to the current source Is, a second terminal is connected to a connection node of the true line current mirror 500 and the first resistor R1 so as to be connected to the non-inverting terminal of the differential amplifier 900, and a third terminal is connected to a connection node of the bar line current mirror 600 and the second resistor R2 so as to be connected to the inverting terminal of the differential amplifier 900, see ¶ 0055).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694                                                                                                        

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694